Case 3:19-cv-00710 Document 163-4 Filed 11/16/20 Page 1 of 6 PageID #: 9837




                          Exhibit 4
 Case 3:19-cv-00710 Document 163-4 Filed 11/16/20 Page 2 of 6 PageID #: 9838



                                                                       Page 1

 1                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
 2                                 HUNTINGTON DIVISION
 3           _____________________________
             Jonathan R., minor, by Next             :
 4           Friend, Sarah Dixon, et al., :
                                                     :
 5                 Plaintiffs,                       :    Class Action
                                                     :
 6           v.                                      :    3:19-cv-00710
                                                     :
 7           Jim Justice, in his official :
             capacity as the Governor of             :
 8           West Virginia, et al.,                  :
                                                     :
 9                 Defendants.                       :
             _____________________________
10
11                 VIDEOCONFERENCE DEPOSITION OF SUSAN GETMAN
12           DATE:               October 15, 2020
13           TIME:               9:02 a.m. to 2:01 p.m.
14           LOCATION:           Witness Location
15
16           REPORTED BY:       Felicia A. Newland, CSR
17
18
19
20
                                Veritext Legal Solutions
21                        1250 Eye Street, N.W., Suite 350
                                 Washington, D.C. 20005
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-4 Filed 11/16/20 Page 3 of 6 PageID #: 9839


                                                           Page 46                                                             Page 48
   1   relied on my own experience in public child welfare            1             MS. LOWRY: Objection.
   2   and worked with the federal government                         2             THE WITNESS: It was a different
   3   representatives, their regional, around case                   3   circumstance, people were on my team and so cases
   4   standards.                                                     4   were discussed.
   5   BY MS. BROWN:                                                  5   BY MS. BROWN:
   6        Q      Anything else that you recall you                  6        Q       Can you recall any circumstance at
   7   might have looked at in the context of preparing               7   Walker or Casey or at the department when you would
   8   the report?                                                    8   have been comfortable making a judgment based
   9        A      I think we've covered it.                          9   solely on the review of the case record without
  10        Q      Did you interview any of the children             10   talking to anybody?
  11   or youth whose files you were reviewing?                      11             MS. LOWRY: Objection.
  12        A      I did not.                                        12             THE WITNESS: You know, that's really
  13        Q      Did you interview any caseworkers?                13   hard to say because the environment was so
  14        A      I did not.                                        14   different. You know, I -- I wouldn't get into a
  15        Q      Did you interview any supervisors?                15   case record without having contact with someone who
  16        A      I did not.                                        16   had knowledge of it, so...
  17        Q      Did you interview any families?                   17   BY MS. BROWN:
  18        A      I did not.                                        18        Q       Would you agree that talking to
  19        Q      Did you interview any child placement             19   someone with direct knowledge can give context to a
  20   agencies?                                                     20   case record that might otherwise be hard to
  21        A      No.                                               21   interpret?
  22        Q      Did you interview any providers?                  22        A       Yes.
                                                           Page 47                                                             Page 49
   1        A      No.                                                1        Q       Are you aware of any state or federal
   2        Q      Did you interview any guardian ad                  2   audits that look only at case records without
   3   litem?                                                         3   interviews?
   4        A      No.                                                4        A       The CFSR is basically a record
   5        Q      Did you talk to any staff at DHHR?                 5   review. And while the reviewers talk with various
   6        A      No.                                                6   individuals, my recollection is that it tends to be
   7        Q      Did you look at any provider case                  7   more about systems issues and not case specific.
   8   files?                                                         8   So the case records, again, my recollection is the
   9            MS. LOWRY: Objection.                                 9   case records follow a pretty formulaic paper
  10            THE WITNESS: No. I looked at what                    10   review.
  11   was available to us. And I guess I should say that            11        Q       By CFSR, you mean the Child and
  12   in some cases, they were not complete, but there              12   Family Services Reviews that are conducted by ACF?
  13   were some reports from providers.                             13        A       Yes.
  14   BY MS. BROWN:                                                 14        Q       Together with the states?
  15        Q      Did you look at case records of any               15        A       Yes.
  16   child placement agency?                                       16        Q       And in those cases, do you know if
  17        A      No. Again, not the records, but                   17   the cases are randomly selected or judgmentally
  18   there were oftentimes pieces of reports.                      18   selected?
  19        Q      In your work at Walker or Casey or                19             MS. LOWRY: Objection.
  20   the department, was there any time in which you               20             THE WITNESS: At least when I was
  21   recall making a judgment based on what was in the             21   involved, they were randomly selected.
  22   case record without talking to anybody?                       22

                                                                                                            13 (Pages 46 - 49)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-4 Filed 11/16/20 Page 4 of 6 PageID #: 9840


                                                           Page 70                                                            Page 72
   1   developed an outline for the report, scaffolding,              1        A     That was Ms. Flory.
   2   you know, the sections that we thought would                   2        Q     And who took the lead on the
   3   provide a reasonable flow and the headers of those             3   permanency?
   4   sections speaking to common practice areas. So for             4        A     Ms. Potchak.
   5   instance, investigation and assessment, placement,             5        Q     And then for the -- I guess there
   6   pre- and post-placement services and such.                     6   were two other systemic concerns, one on --
   7         Q   So I think the sections are, right,                  7        A     Case record, and Ms. Flory took
   8   investigations --                                              8   skills frontline workers.
   9         A   Well, it starts with introduction --                 9        Q     Okay. And so did you all agree in
  10   what I have is introduction, methodology,                     10   advance what was going to be in each section or did
  11   reviewers, then investigation, and pre-placement --           11   each person draft their section based on the three
  12         Q   Yes.                                                12   cases that they reviewed and then you commented on
  13         A   -- post-placement services,                         13   each other's pieces?
  14   permanency, systems, and conclusion.                          14        A     So we discussed what we saw
  15         Q   Systems and conclusions. So which                   15   thematically first to have a -- to be able to
  16   sections did you take the lead on drafting?                   16   determine what the sections were.
  17         A   I took the lead on the introduction                 17            I keep reminding myself that it's not
  18   and methodology, the post-placement services, the             18   what I just said.
  19   organizational culture and conclusion.                        19        Q     No, that's why I wanted to warn you.
  20         Q   Is organizational culture the same as               20        A     No, I appreciated your earlier
  21   system and concerns?                                          21   warning.
  22         A   It was a subsection.                                22            And so we had an agreement
                                                           Page 71                                                            Page 73
   1         Q   I'm sorry. I'm going to have to ask                  1   essentially that, yes, that is what we saw. We
   2   you repeat that. Post-placement services?                      2   also had a methodology where we listed out, I don't
   3         A   So I did introduction, methodology.                  3   know, maybe 20 or 25 different areas of concern and
   4         Q   Yep.                                                 4   sort of indicated for each of our cases whether
   5         A   Post-placement services.                             5   that was -- whether that was really an ongoing
   6         Q   Okay.                                                6   concern in the case so that we weren't writing
   7         A   Organizational culture, which was one                7   about something as if it was cross-cutting, when it
   8   of the three subsections of systems, systemic, and             8   was really something that was a major dynamic in
   9   then I drafted a conclusion.                                   9   one case, but really not evident in the other
  10         Q   And how -- how was it that those were               10   cases. So we did have part of our methodology
  11   your sections?                                                11   before we started writing of taking a look at that
  12         A   In part, we each picked sections that               12   and seeing whether that comported with our
  13   we felt either were reflected in our cases and we             13   impressions.
  14   had some -- some thoughts about it, or it was                 14        Q     And so did each -- did you each sort
  15   something that, in terms of our own experience, we            15   of present your case reviews or did you each
  16   felt comfortable writing about. And then,                     16   present your conclusions of what the case reviews
  17   honestly, I was the one that had some time. Both              17   indicated?
  18   the other executive reviewers had competing                   18            MS. LOWRY: Objection.
  19   priorities and so -- so I took responsibility for             19            THE WITNESS: I didn't read anyone
  20   it.                                                           20   else's case review, nor did they read mine, so it
  21         Q   Okay. Who took the lead on the                      21   was a discussion.
  22   investigations and pre-placement?                             22

                                                                                                           19 (Pages 70 - 73)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-4 Filed 11/16/20 Page 5 of 6 PageID #: 9841


                                                           Page 114                                                             Page 116
   1   that.                                                           1   read documents that come out of the Children's
   2               And the other thing --                              2   Bureau and COA and other associations.
   3           Q    You wonder, but not conclude?                      3        Q      And in your experience with other
   4           A    We couldn't conclude, right. And I                 4   states, whether it's Massachusetts or when you were
   5   think we -- I think we used language around that,               5   working at Casey or whatever, in any of those, did
   6   that it would be an area for inquiry and possible               6   your understanding of the -- did your conclusions
   7   improvement, I think was the language that we used.             7   as to the system derive solely from a review of
   8               The other thing that was really quite               8   three case records?
   9   notable, that I don't know that I have seen in my               9              MS. LOWRY: Objection.
  10   practice before, is supervisors and social workers             10              THE WITNESS: I was not involved in
  11   signing off on forms that in and of themselves,                11   reviewing case records, with the exception -- and,
  12   they are declarative. They had -- you know, they               12   again, I think we spoke of it earlier -- it wasn't
  13   are declarative in their nature. You know, this is             13   the full case record, but when I did permanency
  14   a screen-in, this is a screen-out, et cetera, et               14   roundtables, I did review relevant information.
  15   cetera, that were virtually blank, except for their            15   BY MS. BROWN:
  16   signatures. And that came up time after time.                  16        Q      But in general, that's not how you
  17           Q    And you don't know why that might be              17   would approach an evaluation of a child welfare
  18   the case as a -- as a technical matter. Is that                18   program.
  19   correct?                                                       19        A      Oh, I'm not so sure that's the case.
  20           A    That is correct. So the child's name              20   I mean, I do think that reviewing case records and
  21   was on it or a parent's name was on it. And after              21   looking for patterns and evaluating training and
  22   that, there was nearly blank forms. And what                   22   supervision is certainly a very important component
                                                           Page 115                                                             Page 117
   1   was -- what was notable were the ones that were                 1   of evaluating a child welfare system.
   2   actually signed.                                                2        Q      But it's not how you had done it
   3           Q    And because you -- you don't have any              3   before?
   4   insight into how the system actually works in                   4        A      Not -- not quite literally the same,
   5   realtime. Is that correct?                                      5   correct.
   6               MS. LOWRY: Objection.                               6        Q      It was a component, but it wasn't the
   7               THE WITNESS: Of course.                             7   sole component?
   8   BY MS. BROWN:                                                   8        A      Correct. The goal was also
   9           Q    For the reasonable professional                    9   different. We were in the process of considering
  10   standards, how did you and Ms. Flory and                       10   revisions to policy and practice.
  11   Ms. Potchak sort of come to agreement as to what               11        Q      When you say "we," that would be
  12   those were?                                                    12   Massachusetts or are you talking about --
  13           A    I think between us, we have, you                  13        A      Yes.
  14   know, some hundred years of professional                       14        Q      -- Casey or both? All of the above?
  15   experience. And, you know, speaking for myself,                15        A      In the "we" were the public child
  16   it's all been within child welfare -- well, Child              16   welfare leaders, judges, Casey folks, birth
  17   and Family Services and largely within child                   17   parents.
  18   welfare, either in the nonprofit side or the public            18        Q      So there's a -- in the methodology,
  19   side. And also, having gone to other states                    19   there is a statement that, "Each reviewer holds a
  20   personally and seen how those states work, having              20   wide range of experience with adopting systemwide
  21   been in a variety of settings whereby policies and             21   child welfare standards of practice."
  22   policy improvements were being discussed, having               22              So can you confirm what your own

                                                                                                          30 (Pages 114 - 117)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-4 Filed 11/16/20 Page 6 of 6 PageID #: 9842


                                                           Page 130                                                           Page 132
   1        Q      So earlier we spoke about some                      1   point he needed a different kind of placement than
   2   actions that Garrett's caseworker took with respect             2   what this particular placement was.
   3   Garrett, advocacy to get him into a program that                3              And I -- I would, thinking back at
   4   she thought was appropriate for him. Do you                     4   her case notes, I don't recall her talking with
   5   believe that that case record from that caseworker              5   other people. I don't recall her having a
   6   reflected a lack of knowledge and skill, failure to             6   supervisor who said, you know, "Can we think about
   7   understand Garrett?                                             7   this? Can we think about what other supports he's
   8        A      Actually, I will say two things about               8   going to need in order to be successful there?"
   9   that example. One is this woman went above and                  9              She was a new worker to him at the
  10   beyond in advocating for him, it is true. She, by              10   time and she really did -- she didn't take no for
  11   her own writing, says that she believed he needed              11   an answer and really advocated admirably for him,
  12   another chance, that he had skills, that he should             12   but perhaps not with all the information that was
  13   have a chance to express and to take on -- to be               13   needed.
  14   nurtured in that way.                                          14        Q      Is it a reasonable professional
  15              One could say, and there was no point               15   standard to note in a case record when there has
  16   in me going into it at the time, that such                     16   been a discussion between two caseworkers or a
  17   advocacy, while, well placed and well meaning and              17   caseworker and a supervisor?
  18   heartfelt, was also naive. He lasted less than a               18        A      Around key decisions, it is not
  19   week in the placement. And the amount of freedom,              19   uncommon.
  20   which she so desperately wanted him to be able to              20        Q      Is it required as a matter of
  21   use productively, was well beyond his ability at               21   standard practice?
  22   that point in his -- his life experience to manage.            22        A      Well, required varies from
                                                           Page 131                                                           Page 133
   1   And she later went back to him and said she felt he             1   jurisdiction to jurisdiction. So there's some
   2   had used her, that he had set her up.                           2   jurisdictions -- apparently New York being one --
   3              Now, you know, I -- it is far beyond                 3   that the supervisors are expected to make entries
   4   the extent of this review to say, you know, should              4   actually into the record. Not all jurisdictions
   5   she have known? Might she have had a supervisor                 5   have that, so I can't answer the question.
   6   that said, "Hey, I hear that you really want to go              6        Q      Do you know of any other jurisdiction
   7   to bat for this kid and really want the best for                7   that operates like New York?
   8   him, but let's take a look at the history. Let's                8        A      I don't. I do know that other
   9   take a look at how he has dealt with things. Is he              9   jurisdictions have -- have meetings in which
  10   really ready for this?"                                        10   supervisors are present and the attendance at those
  11        Q      Should he be in a more restrictive                 11   meetings is noted in the record.
  12   setting?                                                       12        Q      There's no reason it has to be noted
  13        A      Should he be in a different setting.               13   in the record, however, as long as the meeting
  14   That was -- I wouldn't put it in restrictive and               14   takes place?
  15   not restrictive. I think that the place that he                15              MS. LOWRY: Objection.
  16   was -- now, mind you, this is after years and years            16              THE WITNESS: It depends on the
  17   of being in placements and not getting out of                  17   jurisdiction and their policies.
  18   placements when he was ready to be discharged and              18   BY MS. BROWN:
  19   when the residential providers were ready to                   19        Q      Just to confirm the comments on the
  20   discharge him, but there was no -- no place for                20   organizational culture of DHHR is based mostly on
  21   them to go. DHHR did not have a discharge                      21   what's not in the record, not what is. Is that
  22   placement and he decompensated. So yes, at that                22   correct?

                                                                                                          34 (Pages 130 - 133)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
